Title: To James Madison from Jacob Wagner, 30 April 1802
From: Wagner, Jacob
To: Madison, James


Dear SirWashington 30 April 1802
The heavy oppression and gloom under which I am labouring and which I have no prospect of recovering from but by an entire exemption from business, accompanied with a change of scene, render it necessary, that I shou’d take my leave of your office. It is impossible for me to express to you the sensations with which this determination is made: they cannot be conceived but by those who have felt.
Permit me to tender my gratitude & thanks for your uniform kindness to me, and at the same time to request you to excuse any errors I may have committed in my official career. With perfect esteem & respect, I have the honor to be, Dr Sir, Your most obed. servt.
Jacob Wagner
 

   
   RC (ViU). In an unidentified hand, except for Wagner’s complimentary close and signature.



   
   JM refused to accept Wagner’s offer to resign. The Washington Federalist of 12 May 1802 reported that JM “with equal honor to himself and Mr. Wagner, declined accepting the resignation at this time; saying that as Mr. Wagner had brought on this ill health from his close attention to the duties of his office, he ought not to retire until his health was perfectly restored.” The editor went on to say, “We are happy to have it in our power to record this instance of liberality and politeness, as the present administration, has given so few examples of such conduct.”


